ORIGINAL                                                                             06/30/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0153


                                          DA 20-0153

                                                                           FILED
 IN RE THE MARRIAGE OF:
                                                                            JUN 3 0 2020
TIMOTHY RAY CLARK,                                                        Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana

               Petitioner and Appellee,
                                                                    ORDER
       and

 J'AIME COLLEEN O'NEILL,

               Respondent and Appellant.


       By motion filed June 3, 2020, Appellee Timothy Ray Clark moves for dismissal of
this appeal pursuant to M.R. App.P. 13(3)and 16(2)on the asserted ground that Appellant
J'Aime Colleen O'Neill failed to timely file an opening brief within 30 days of notice of
filing of the record on appeal as required by M. R. App. P. 13(1). Inter alia, the motion
asserts that Appellee "contacted Appellant and she has indicated that she does object to
th[e] motion, but did not provide good cause for failure to file [her][o]pening brief."
       M. R. App. P. 13(3) and 16(1) authorize motions for dismissal of an appeal upon
the failure to timely file required briefs in accordance with Rule 13(1)(30-day deadline for
filing of opening brief from date of filing of record). The deadline for filing any response
in opposition to a motion to dismiss is "11 days after service of the motion." M. R. App.
16(2). Here,the certificate ofservice in Appellee's motion certifies that he duly served the
motion on Appellant's counsel ofrecord (Suzanne C. Marshall) at her address ofrecord by
United States mail on June 1, 2020. Our docket manifests that the Clerk ofthis Court filed
and served notice offiling of the underlying record on April 23, 2020, and that the 11-day
deadline for response to the motion to dismiss has now expired without response or motion
for an extension. Dismissal is thus warranted pursuant to M. R. App. Rule 13(3) and
16(1)-(2).
      IT IS HEREBY ORDERED pursuant to M. R. App. P. 13(3) and 16(1)-(2) that the
above-captioned appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record, to the
Gallatin County Clerk ofDistrict Court, and the presiding judge ofthe Montana Eighteenth
Judicial District Court in the underlying cause.
       Dated this 3ti day of June, 2020.



                                                    (9-31 /4 411,